Citation Nr: 0405903	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  91-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

In February 2002, in accordance with the then-applicable 
provisions of 38 C.F.R. § 19.9(a)(2), the Board requested 
additional factual development of the veteran's claims.  
Subsequently, however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of 
this decision, the Board issued a remand in June 2003 
embodying the same development request, which included a 
search for VA and private medical records and the conducting 
of VA examinations addressing the nature and etiology of the 
veteran's claimed disorders.

The case has since been returned to the Board.  In a February 
2004 brief, however, the veteran's representative indicated 
that the requested development had not been completed.  Based 
on a review of the claims file, the Board concurs in this 
respect.  As the United States Court of Appeals for Veterans 
Claims has determined that a remand by the Board confers upon 
a claimant, as a matter of law, the right to compliance with 
remand orders, this case must be again remanded for 
completion of the previously requested evidentiary 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

The Board is cognizant that the present appeal has been 
pending for over a decade and that a remand will, 
necessarily, result in further delay.  Nevertheless, both the 
facts specific to the case and VA's due process requirements 
dictate that further development is essential prior to a 
merits adjudication by the Board.  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then contact the 
Brecksville, Ohio VA Medical Center 
(VAMC) and request all records of 
treatment of the veteran dated since 
March 1974.  All records received by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

3.  After receiving the necessary 
authorization forms and address 
information, the RO should contact Galion 
Community Hospital, St. Rita's Medical 
Center, Lima Memorial Hospital, and 
Mansfield General Hospital and request 
all records of treatment of the veteran 
dated since March 1974.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
added to the claims file.

4.  The RO should then afford the veteran 
a VA psychiatric examination addressing 
the nature and etiology of his claimed 
psychiatric disorder.  The RO should 
provide the examiner with the veteran's 
claims file, and the examiner must review 
the entire claims file in conjunction 
with the examination.  Based on the 
examination results and the claims file 
review, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that a current 
psychiatric disorder is etiologically 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

5.  The RO should also afford the veteran 
a VA pulmonary examination addressing the 
nature and etiology of his claimed lung 
disorder.  The RO should provide the 
examiner with the veteran's claims file, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  Based on the examination 
results and the claims file review, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that a current lung disorder 
is etiologically related to service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

6.  Then, after ensuring that all 
requested development has been 
satisfactorily completed, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
psychiatric and lung disorders.  If the 
determination of either claim remains 
unfavorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


